DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 03/08/2019.
Claims 1-20 are currently pending and have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 78.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0032], the specification states “the flow diagram 48 illustrated in Figure 6” when it should state “the flow diagram 48 illustrated in Figure 3”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of buying and selling transportation services. 
Claim 1 recites the concept of buying and selling transportation services, which is a certain method of organizing human activity including managing commercial interactions. A method for buying and selling transportation services on an exchange comprising the steps of: providing . . . storing transportation services data representing available transportation services and a set of instructions for operating the exchange, executing the instructions, reading the transportation services data previously stored and storing new transportation services data; enabling a first plurality of operators for inputting the transportation services data representing their available transportation services; enabling a second plurality of brokers for searching the transportation services data and purchasing a selected one of the available transportation services; and for each of the transportation services purchased, notifying a one of the operators and a one of the brokers associated with the purchase all, as a whole fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of blockchain technology, networked computer system, a machine readable medium, a memory, and a processor. The recited additional elements of a networked computer system, a machine readable medium, a memory, and a processor are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The recited additional element of blockchain technology amounts to no more than the high-level application of a generic computer process 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a networked computer system, a machine readable medium, a memory, and a processor amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the additional element of blockchain technology amounts to no more than the high-level application of a generic computer process as a tool to perform the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components and processes. Mere instructions to apply an exception using generic computer components and processes cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-6 and 13-14 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional element of a Blockchain. Like “blockchain technology” discussed above regarding claim 1, the additional element of a Blockchain amounts to no more than the high-level application of a generic 
Claim 8 further limits the abstract idea of claim 1 while introducing the additional element of a smart contract. The claim does not integrate the abstract idea into a practical application because the element of a smart contract is recited at a high-level of generality such that it amounts to no more than the high-level application of a generic computer process as a tool to perform the abstract idea. Adding this new additional element into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and processes. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and processes cannot provide an inventive concept. The claim is not patent eligible.
Claims 9-12, and 15 further limit the abstract idea of claim 1 while introducing the additional elements of a communication device and a communication device display. The claims, individually or as an ordered combination, do not integrate the abstract idea into a practical application because the elements of a communication device and a communication device display are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and processes. The claims, individually or as an ordered combination, also do not amount to 
Claim 16 recites the concept of buying and selling flight services, which is a narrower abstract idea than claim 1 but is still a certain method of organizing human activity including managing commercial interactions. The elements of claim 16 that fall under the category of managing commercial interactions are the same as those discussed in claim 1 above, with flight services in place of the more general transportation services. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of blockchain technology, networked computer system, a machine readable medium, a memory, and a processor. The recited additional elements of a networked computer system, a machine readable medium, a memory, and a processor are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The recited additional element of blockchain technology amounts to no more than the high-level application of a generic computer process as a tool to perform the abstract idea. Additionally, the “blockchain technology” is not used in any specific steps in the method of claim 16. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components and processes. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a networked computer system, a machine readable medium, a memory, and a processor amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the additional element of blockchain technology amounts to no more than the high-level application of a generic computer process as a tool to perform the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components and processes. Mere instructions to apply an exception using generic computer components and processes cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 further limits the abstract idea of claim 16 without adding any new additional elements. Therefore, by the analysis of claim 16 above, claim 17 does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 18 further limits the abstract idea of claim 16 while introducing the additional element of a Blockchain. Like “blockchain technology” discussed above regarding claim 16, the additional element of a Blockchain amounts to no more than the high-level application of a generic computer process as a tool to perform the abstract idea. Therefore, the claim does not integrate the abstract idea into a practical application. Adding this new additional element into the combination of additional elements from claim 16 still amounts to no more than mere instructions to apply the exception using generic computer components and processes. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and processes cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 further limits the abstract idea of claim 16 while introducing the additional element of a smart contract. The claim does not integrate the abstract idea into a practical application because the element of a smart contract is recited at a high-level of generality such that it amounts to no more than the high-level application of a generic computer process as a tool to perform the abstract idea. Adding this new additional element into the combination of additional elements from claim 16 still amounts to no more than mere instructions to apply the exception using generic computer components and components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and processes cannot provide an inventive concept. The claim is not patent eligible.
Claim 20 further limits the abstract idea of claim 16 while introducing the additional element of a communication device display. The claim does not integrate the abstract idea into a practical application because the element of a communication device display is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 16 still amounts to no more than mere instructions to apply the exception using generic computer components and processes. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and processes cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6-8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (U.S. Pre-Grant Publication No. 2015/0371156, hereafter known as Jacob) in view of Domokos et al. (U.S. Pre-Grant Publication No. 2019/0228461, hereafter known as Domokos).
Regarding claim 1, Jacob teaches:
A method for buying and selling transportation services on an exchange  (see Fig. 2A and [0034] "FIG. 2A provides an illustration of a reservation system and method 200 in accordance with at least one embodiment of the invention. In this instance, the reservation system and method 200 can allow reservations or purchases of inventory to move in more than one direction (e.g., in a forward direction and a reverse direction and from a seller to at least one buyer and from at least one buyer to at least one other buyer or seller)”)
providing networked computer system including a machine readable medium storing transportation services data representing available transportation services and a set of program instructions for operating the exchange
a memory (see [0064] "Some embodiments include the system 30 comprising at least one computer readable medium 36 coupled to at least one data storage device 37b" data storage device is the memory)
and a processor connected to the machine readable medium and the memory for executing the program instructions, the processor reading the transportation services data previously stored from and storing new transportation services data in the machine readable medium (see [0062] " the system 30 can include at least one computing device, including one or more processors 32...in some embodiments, the system 30 can include a network interface 35a and an application interface 35b coupled to at least one processors 32 capable of running one or more of the software modules (e.g., enterprise applications 38)." [0066] "The software modules 38 can be configured to send and receive data from a database (e.g., from a computer readable medium 36 including data sources 37a and data storage 37b that can comprise a database)")
enabling a first plurality of operators access to the computer system for inputting the transportation services data representing their available transportation services to be stored in the machine readable medium
enabling a second plurality of brokers access to the computer system for searching the stored transportation services data and purchasing a selected one of the available transportation services (see [0054] "in some embodiments of the invention, a first step, a customer (e.g., such as a customer 10) can pay for a reservation in full or can reserve the right to purchase a service at a future date for a specified amount...Further, within a second step 2, a customer can list the reservation for sale on the reservation system 275 at a specified price...the reservation can be purchased by any other customer through the reservation system 275")
and for each of the transportation services purchased, notifying a one of the operators and a one of the brokers associated with the purchase (see [0072] "the payment from first buyer 430 is split and sent to each individual channel, and the confirmations from each channel (530, 535, 540) can be recorded by the reservation system 275, and then turned into one unique confirmation number that is provided to first buyer 430." Sending payment is notification for service providers, confirmation notice is the notification for broker)
Jacob does not teach the use of blockchain technology in its method of buying and selling transaction services on an exchange. However, Domokos teaches:
Buying and selling transportation services on an exchange using blockchain technology
It would have been obvious at the time of filing to incorporate the blockchain technology of Domokos into the method of Jacob. As Domokos states in [0067], “blockchains can achieve a high level of protection against unauthorized modifications of data, which could provide a mechanism suitable for authorizing and storing commerce transactions, and recording of commerce data.” By incorporating the Domokos blockchain technology into the Jacob method, the Jacob method would increase data security for its merchants, brokers, and customers.
Regarding claim 2, Jacob and Domokos teach all of the limitations of claim 1 above, Jacob further teaches:
wherein the transportation services are private aircraft flights (see [0035] "the service provider 210 can comprise a charter flight company. In some other embodiments, the service provider 210 can comprise a private jet service")
Regarding claim 3, Jacob and Domokos teach all of the limitations of claim 1 above, Jacob further teaches:
wherein the transportation services are at least one of private aircraft flights, car trips, truck trips, railroad car trips, boat voyages  (see [0035] "the reservation system and method 200 can include a service provider 210 comprising a cruise line operator with a selection of cruise dates and times...the service provider 210 can comprise a charter flight company. In some other embodiments, the service provider 210 can comprise a private jet service... the service provider 210 can comprise a light-duty, medium-duty, and/or heavy-duty truck rental company or service, with a selection of trucks that can be booked by rental car location, date and time" as well as [0044] "In some embodiments, this can be applicable across any service sector, such as, but not limited to...limousine transportation services, trains, light-rail services, etc.")
Examiner would like to note that since at least one of the transportation service types has been taught by Jacob, claim 3 as a whole has been taught.
Regarding claim 6, Jacob and Domokos teach all of the limitations of claim 1 above. Jacob further teaches:
including a step of enabling the brokers to resell the purchased transportation services through the computer system (see [0054] "in some embodiments of the invention, a first step, a customer (e.g., such as a customer 10) can pay for a reservation in full or can reserve the right to purchase a service at a future date for a specified amount...Further, within a second step 2, a customer can list the reservation for sale on the reservation system 275 at a specified price...the reservation can be purchased by any other customer through the reservation system 275")
Regarding claim 7, Jacob and Domokos teach all of the limitations of claim 1 above. Jacob does not teach recording all transactions associated with the transportation services processed through the computer system in a blockchain. However, Domokos teaches:
including a step of recording all transactions associated with the transportation services processed through the computer system in a Blockchain (see [0086] "once the commerce transaction involving a consumer 160 is completed and/or during the processing of the transaction, an updated set of commerce data that includes cryptocurrency data and/or cryptographic token data is transmitted to the...to the blockchain 196 (or to two or more blockchains illustrated by the blockchain 196)" [0051] "commerce data refers to data that is used to initiate, conduct, process, facilitate, analyze and/or otherwise manage commerce transactions, data that is produced in the course of commerce transactions, and/or data that is otherwise produced based on commerce transactions.")
It would have been obvious at the time of filing to incorporate the sending of all commerce data to the blockchain of Domokos into the method of Jacob and Domokos. As Domokos states in [0067], “blockchains can achieve a high level of protection against unauthorized modifications of data, which could provide a mechanism suitable for authorizing 
Regarding claim 8, Jacob and Domokos teach all of the limitations of claim 7 above. Jacob does not teach the use of smart contracts to approve the purchase of transportation services. However, Domokos teaches:
including a step of utilizing a smart contract to approve the transportation services purchased (see [0089] "One or more smart contracts may determine various aspects of such purchase and selling of goods, services and/or data (e.g., dynamic variations in the price of the goods, services or data, the seller and/or buyer of such goods, services and/or data, the timing when various such aspects of the transaction are completed, and so on)” as well as [0068] "A smart contract is a computer protocol or algorithm adapted to facilitate, verify, or enforce the negotiation or performance of a contract or understanding between two or more parties.")
It would have been obvious at the time of filing to incorporate the smart contracts of Domokos into the method of Jacob and Domokos. As Domokos states in [0068], "Smart contract transactions may be trackable and resistant to unauthorized modifications." By utilizing the smart contracts of Domokos into the method of Jacob and Domokos, the Jacob and Domokos method would provide an additional layer of data security for the merchant, broker, and customer data.
Regarding claim 16, please see the rejection of claims 1 and 2 above.
Regarding claim 17, please see the rejection of claim 2 above.
Regarding claim 18, please see the rejection of claim 7 above.
Regarding claim 19, please see the rejection of claim 8 above.
Claims 4, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Domokos, further in view of Zakri et al. (U.S. Pre-Grant Publication No. 2018/0225595, hereafter known as Zakri).
Regarding claim 4, Jacob and Domokos teach all of the limitations of claim 1 above. Domokos further teaches consumers having a username and password in [0179] (“such authentication methods may include establishing a direct connection with an app running on the data processing system of a consumer 360 and exchanging an authentication message, receiving an identifier from the data processing system (e.g., a customer ID, username and/or password, etc.)”). However, Jacob and Domokos do not explicitly teach a step of registering with the exchange by providing required identification information. Zakri teaches:
including a step of registering with the exchange as one of the operators or one of the brokers by providing required identification information (see Fig. 13 step S134 and [0140] "the user is asked to register in step S133. Specific information is requested from the user in step S134. In one embodiment, all subscribers need to provide identification data correctly and accurately, which is verified and approved by the controlling entity.")
including a user name and a password to access the computer system (see [0141] "In step S135, it is determined whether the information requested in step S134 for a registered subscriber account has been approved….It can also be determined whether a user identification and password fulfill applicable security requirements.")
It would have been obvious at the time of filing to incorporate the registration of brokers and operators of Zakri into the method of Jacob and Domokos. As stated in Zakri in [0083], subscriber profile information can be used to help streamline the search process for travel services.  For example, registered subscriber preferences can supplement ad-hoc search info (“Image 730 illustrates multiple identified airline TSTs that are correlated with the subscriber profile preferences and other inputted search parameters. An example subscriber profile 
Regarding claim 9, Jacob and Domokos teach all of the limitations of claim 1 above. Jacob further teaches "at least one of the software modules 38 can be configured within the system to output data to at least one user 31 via at least one digital display (e.g., to a computer 40 comprising a digital display). In some embodiments, the user 31 can comprise at least one customer 10. In other embodiments, the user can comprise a service provider 210, and/or reselling agent 250" and [0066]. Jacob also teaches in [0036] “one or more customers 10 can interface with a reservation system 275 to search for, review, and purchase and/or reserve at least one service or product”. However, Jacob and Domokos does not explicitly teach a home page screen to enter request information. Zakri teaches:
including a step of operating the computer system to generate a home page screen on a communication device display (see [0082] "After login information is received and subscriber profile preferences have been retrieved, multiple travel service transactions are searched, via the travel search engine 640. The resulting choices are displayed in image 720, such as find an available airlines travel service transaction (TST), find an available motel/hotel TST, and find an available rental vehicle TST. In image 720, the first option to find an available airline TST is selected." Home page listing options of travel services to search for. Also see [0080] "Travel service interface 700 can be used with a kiosk, computing device, or mobile device associated with a subscription server.")
to enable a user of the communication device to enter request information into the computer system for searching the stored transportation services data for any of the available transportation services matching the entered request information (see [0048] “Each of the one or more computing devices 170 is configured to receive input from a user and display retrieved results to the user. For example, each of the one or more computing devices 170 is configured to receive input from a user, such as a search 
One of ordinary skill in the art would have recognized that applying the known technique of a home screen for inputting request information of Zakri to the method of Jacob and Domokos would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zakri to the teaching of Jacob and Domokos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such home screen for inputting request information. Further, applying a home screen for inputting request information to Jacob and Domokos would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient searching for travel services.
Regarding claim 10, Jacob and Domokos teach all of the limitations of claim 1 above. Jacob further teaches listing travel services for sale in [0054] (“a customer can list the reservation for sale on the reservation system 275 at a specified price.”) and [0042] (“the reservation system and method 200 can allow each user to set a price for the sale of the inventory they hold for which the reservation system 275 will offer to all others.”). Jacob also teaches "at least one of the software modules 38 can be configured within the system to output data to at least one user 31 via at least one digital display (e.g., to a computer 40 comprising a digital display). In some embodiments, the user 31 can comprise at least one customer 10. In other embodiments, the user can comprise a service provider 210, and/or reselling agent 250"However, Jacob and Domokos do not explicitly teach a buy/sell form screen to enable a user to enter new transportation service data. Zakri teaches:
including a step of operating the computer system to generate a buy/sell form screen on a communication device display (see [0088] "multiple choices are displayed in image 820, such as post an available airline TST, post an available motel/hotel TST, and post an available rental vehicle TST" and [0086] "Travel service interface 800 can be used with a kiosk, computing device, or mobile device associated with a subscription server.")
to enable a user of the communication device to enter the new transportation services data (see [0089] "In image 830, a query is displayed in which one or more identifying parameters are requested. For an airline TST posting, a request for the flight number can be displayed. When the flight number is entered, associated information can be automatically populated,...When the information associated with the requested parameters has been provided, either manually or automatically, a review and confirmation of the information is requested.")
One of ordinary skill in the art would have recognized that applying the known technique of a buy/sell screen for inputting transportation service information of Zakri to the method of Jacob and Domokos would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zakri to the teaching of Jacob and Domokos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such buy/sell screen for inputting transportation service information. Further, applying a buy/sell screen for inputting transportation service information to Jacob and Domokos would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient listing of available of transportation services.
Regarding claim 11, Jacob and Domokos teach all of the limitations of claim 1 above. Jacob further teaches:
a previously purchased one of the available transportation services to be offered for resale (see [0054] "in some embodiments of the invention, a first step, a customer (e.g., 
Jacob further teaches "at least one of the software modules 38 can be configured within the system to output data to at least one user 31 via at least one digital display (e.g., to a computer 40 comprising a digital display). In some embodiments, the user 31 can comprise at least one customer 10. In other embodiments, the user can comprise a service provider 210, and/or reselling agent 250". However, Jacob and Domokos do not explicitly teach the computer system generating a buy/sell screen on a communication device to enable a user to enter data. Zakri teaches:
including a step of operating the computer system to generate a buy/sell form screen on a communication device display (see [0088] "multiple choices are displayed in image 820, such as post an available airline TST, post an available motel/hotel TST, and post an available rental vehicle TST" and [0086] "Travel service interface 800 can be used with a kiosk, computing device, or mobile device associated with a subscription server.")
to enable a user of the communication device to enter the new transportation services data (see [0089] "In image 830, a query is displayed in which one or more identifying parameters are requested. For an airline TST posting, a request for the flight number can be displayed. When the flight number is entered, associated information can be automatically populated,…When the information associated with the requested parameters has been provided, either manually or automatically, a review and confirmation of the information is requested.")
One of ordinary skill in the art would have recognized that applying the known technique of a buy/sell screen for inputting transportation service information of Zakri to the method of 
Regarding claim 12, Jacob and Domokos teach all of the limitations of claim 1 above. Jacob further teaches "at least one of the software modules 38 can be configured within the system to output data to at least one user 31 via at least one digital display (e.g., to a computer 40 comprising a digital display). In some embodiments, the user 31 can comprise at least one customer 10. In other embodiments, the user can comprise a service provider 210, and/or reselling agent 250" and [0066]. Jacob also teaches in [0036] “one or more customers 10 can interface with a reservation system 275 to search for, review, and purchase and/or reserve at least one service or product”. However, Jacob and Domokos do not explicitly teach a purchase screen on a communication device showing available transportation services matching user request information. Zakri teaches:
including a step of operating the computer system to generate a purchase screen showing on a communication device display the available transportation services matching request information input by the user
One of ordinary skill in the art would have recognized that applying the known technique of a purchasing screen for reviewing available transportation service information of Zakri to the method of Jacob and Domokos would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zakri to the teaching of Jacob and Domokos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such purchasing screen for reviewing available transportation service information. Further, applying a purchasing screen for reviewing available transportation service information to Jacob and Domokos would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient reviewing of available of transportation services that matched user search parameters.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Domokos, further in view of Ericsson et al. (U.S. Pre-Grant Publication No. 2004/0220821, hereafter known as Ericsson) and Chan et al. (U.S. Pre-Grant Publication No. 2014/0164115, hereafter known as Chan).
Regarding claim 5, Jacob and Domokos teach all of the limitations of claim 1 above. Jacob further teaches charging fees to hold prices of services steady (see [0056] “using the reservation system 275, the customer 10 may only have to pay a fraction of the cost to hold a price for a future service. For example, in some embodiments, the option or hold fees on the fully pre-paid reservation can be $25 and the option or hold fees on the guaranteed reservation may only be $1.”). Jacob also teaches customers bidding on travel services (see [0043] “Some embodiments of the invention include a reservations system and method 200 that can enable users (including retail consumers, merchants and service providers, and reselling agents) to bid on a reservation at a price below the price offered by any other points of sale”). However, Jacob and Domokos do not explicitly teach operators submitting a predetermined deposit for each 
a step of each of the operators submitting a predetermined deposit amount  (see Table between [0053] and [0054] “Preferred Embodiment - Airline/Train/Bus/Cruise/Travel Tickets AIRLINE/TRAIN/BUS TICKETS” and [0081] “After the auction ends and tickets are sold, The auction company site charges predetermined processing fee(s), for example…$1 dollar to the vendor selling the ticket.”)
One of ordinary skill in the art would have recognized that applying the known technique of charging processing fees of Ericsson to the method of Jacob and Domokos would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ericsson to the teaching of Jacob and Domokos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such charging of processing fees. Further, applying processing fees to Jacob and Domokos would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for more efficient revenue generation for the system.
The combination of Jacob, Domokos, and Ericsson does not explicitly teach the operators submitting a deposit for each available service and releasing a deposit
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of paying fees upfront and releasing once the transaction is complete of Chan for the paying of fees upon completion of the transaction of Jacob, Domokos, and Ericsson. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Domokos, further in view of Zakri and Kwak et al. (U.S. Pre-Grant Publication No. 2019/0279246, hereafter known as Kwak).
Regarding claim 13, Jacob, Domokos and Zakri teach all of the limitations of claim 12 above. Zakri further teaches that the purchase screen shows each of the matching available transportation services as items in a list (see Fig. 7 block 730). Jacob, Domokos, and Zakri do not teach each of the matching available transportation services as a ticket. However, Kwak teaches:
wherein the purchase screen shows each of the matching available transportation services as a ticket (see Fig. 5 ticket design of day pass in 510 and [0084] "The mobile terminal may simplify and display, using a ticket information interface 510, attribute information (for example, a day pass, 2 adults, 2 children, and a date) of ticket information, as shown in FIG. 5.")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the ticket design of Kwak for the list design of Jacob, Domokos, and Zakri. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 20, Jacob and Domokos teach all of the limitations of claim 16 above. Jacob further teaches "at least one of the software modules 38 can be configured within the system to output data to at least one user 31 via at least one digital display (e.g., to a computer 40 comprising a digital display). In some embodiments, the user 31 can comprise at least one customer 10. In other embodiments, the user can comprise a service provider 210, and/or reselling agent 250" and [0066]. Jacob also teaches in [0036] “one or more customers 10 can interface with a reservation system 275 to search for, review, and purchase and/or reserve at least one service or product”. However, Jacob and Domokos do not explicitly teach a purchase screen on a communication device showing available flight services matching user request information as tickets. Zakri teaches:
including a step of operating the computer system to generate a purchase screen showing on a communication device display the available flight services matching request information input by the user (see [0083] "Image 730 illustrates multiple identified airline TSTs that are correlated with the subscriber profile preferences and other inputted search parameters...Only three airline TSTs are illustrated in image 730 for simplicity. However, several more results may be displayed, depending upon the inputted search parameters.")
One of ordinary skill in the art would have recognized that applying the known technique of a purchasing screen for reviewing available transportation service information of Zakri to the method of Jacob and Domokos would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zakri to the teaching of Jacob and Domokos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such purchasing screen for reviewing available transportation service information. Further, applying a purchasing screen for reviewing available transportation service information to Jacob and Domokos would have been recognized by one of ordinary skill in the art as resulting in an 
The combination of Jacob, Domokos, and Zakri teaches that the purchase screen shows each of the matching available transportation services as items in a list (see Zakri Fig. 7 block 730). The combination of Jacob, Domokos, and Zakri does not teach each of the matching available transportation services as a ticket. However, Kwak teaches:
and wherein the purchase screen shows each of the matching available flight services as a ticket (see Fig. 5 ticket design of day pass in 510 and [0084] "The mobile terminal may simplify and display, using a ticket information interface 510, attribute information (for example, a day pass, 2 adults, 2 children, and a date) of ticket information, as shown in FIG. 5.")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the ticket design of Kwak for the list design of Jacob, Domokos, and Zakri. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Domokos, further in view of Zakri, Kwak, and Gaddis (U.S. Pre-Grant Publication No. 2012/0310753, hereafter known as Gaddis).
Regarding claim 14, the combination of Jacob, Domokos, Zakri, and Kwak teaches all of the limitations of claim 13 above. Zakri teaches users registering with the system by providing required information (see Fig. 13 step S134 and [0140] "the user is asked to register in step S133. Specific information is requested from the user in step S134. In one embodiment, all subscribers need to provide identification data correctly and accurately, which is verified and approved by the controlling entity" as well as [0141] "In step S135, it is determined whether the 
wherein the purchase screen responds to a "click" on one of the tickets selected by the user to signal the computer system that the user has purchased the available transportation service represented by the selected ticket (see Fig 5 step 3 and [0044] "placing a purchase order in response to a single click performed by the User within said ECA message; and opening a web page document in response to said single Click that provides an Offer Provider message confirming the purchase")
It would have been obvious at the time of filing to incorporate the single click purchasing of Gaddis into the method of Jacob, Domokos, Zakri and Kwak. As Gaddis states in [0006], "there is a need for enhanced Internet purchasing methods for User's with electronic account addresses, shipping and billing information previously accessible to an Offer Provider, wherein: 1) no financial or personally identifiable data is required to complete the transaction because the identity of the User has already been authenticated". Gaddis also states in [0011], "It is applicable for a User whose identity has been previously verified by the Offer Provider. Prior verification occurs in situations wherein the User has already logged into the merchant's website". The combination of Jacob, Domokos, Zakri and Kwak has users registering with the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Domokos, further in view of Purves et al. (U.S. Pre-Grant Publication No. 2015/0154588, hereafter known as Purves).
Regarding claim 15, Jacob and Domokos teach all of the limitation of claim 1 above. Jacob further teaches in [0072] that the reservation system records transaction information ("In some embodiments, the payment from first buyer 430 is split and sent to each individual channel, and the confirmations from each channel (530, 535, 540) can be recorded by the reservation system 275".) Domokos also teaches that transaction information is stored by the system ( [0086] "once the commerce transaction involving a consumer 160 is completed and/or during the processing of the transaction, an updated set of commerce data…is transmitted to the...to the blockchain 196 (or to two or more blockchains illustrated by the blockchain 196)" and [0051] "commerce data refers to data that is used to initiate, conduct, process, facilitate, analyze and/or otherwise manage commerce transactions, data that is produced in the course of commerce transactions, and/or data that is otherwise produced based on commerce transactions."). Jacob also teaches "at least one of the software modules 38 can be configured within the system to output data to at least one user 31 via at least one digital display (e.g., to a computer 40 comprising a digital display). In some embodiments, the user 31 can comprise at least one customer 10. In other embodiments, the user can comprise a service provider 210, and/or reselling agent 250” in [0066]. However, Jacob and Domokos do not explicitly teach generating a purchased screen showing previously purchased transportation services by the user of a device. However, Purves teaches:
including a step of operating the computer system to generate a purchased screen showing on a communication device display the available transportation services previously purchased by the user of the communication device (see Fig. 1i and [0088] "In some implementations, e.g., while viewing a user's transaction history 187 on an issuer's website, the user may be able to view past merchants with which the user has conducted with 188, the amount of each transaction carried out with the merchant 189, and/or the like.")
One of ordinary skill in the art would have recognized that applying the known technique of a purchased screen for reviewing previously purchased transportation services of Purves to the method of Jacob and Domokos would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Purves to the teaching of Jacob and Domokos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such purchased screen for reviewing previously purchased transportation services. Further, applying a purchased screen for reviewing previously purchased transportation services to Jacob and Domokos would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient reviewing of previously purchased transportation services.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leach et al. (U.S. Pre-Grant Publication No. 2008/0109321) discloses a secondary market for tickets rights associated with a contingency.
Understein (U.S. Pre-Grant Publication No. 2003/0225678) teaches a seller submitting a deposit in an auction system and the deposit being released if the seller is at fault for an issue with the auction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571) 272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628